NO.
12-07-00482-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
§          
 
IN RE: GREGORY EUGENE
MUSE,       §          ORIGINAL PROCEEDING
RELATOR
§          
 


















 
 

MEMORANDUM OPINION
            Gregory
Eugene Muse has filed a pro se petition for writ of mandamus in which he
complains that the Smith County District Clerk's Office has failed to forward
his postconviction writ to the court of criminal appeals.1  Jurisdiction to issue writs of mandamus in
criminal law matters pertaining to habeas corpus proceedings seeking relief
from final felony judgments lies exclusively with the Texas Court of Criminal
Appeals.  In re McAfee, 53
S.W.3d 715, 717-18 (Tex. App.–Houston [1st Dist.] 2001, orig. proceeding).  Intermediate appellate courts have no
authority to issue writs of mandamus in such matters.  See id.; Tex. Code Crim. Proc. Ann. art. 11.07 §
3 (Vernon Supp. 2007-08).  Accordingly,
the petition for writ of mandamus is dismissed for want of jurisdiction.
                                                                                                     SAM GRIFFITH    
                                                                                                              Justice
Opinion delivered January 9,
2008.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
(DO NOT PUBLISH)




1 The respondents are Lois Rogers, Smith County
District Clerk, and Sue Pope, “a Smith County clerk.”